Citation Nr: 1440320	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  13-03 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine disorder as secondary to service-connected disability of the lumbar spine from postoperative residuals of a herniated nucleus pulposus at L4-L5 (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1945 to November 1946 and from September 1950 to October 1951.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), including an October 2010 rating decision denying service connection for a cervical spine disorder.

In August 2013, the Board also considered and denied this claim of entitlement to service connection for a cervical spine disorder, also an additional claim for a rating higher than 40 percent for the service-connected low back disability, but granted the Veteran's claim to be declared competent for direct receipt of his VA compensation benefits.  The Board, instead, remanded still other claims for higher ratings for associated paresthesias of his lower extremities and regarding whether a temporary total rating for VA hospitalization exceeding 21 days should be continued.

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In granting a May 2014 Joint Motion for Remand (JMR), the Court vacated, in other words set aside, the Board's denial of service connection for a cervical spine disorder as secondary to the service-connected low back disability, but dismissed his appeal as to the remaining issues.  The Court remanded the claim for service connection for a cervical spine disorder for further proceedings consistent with the JMR.  As the Court-granted JMR indicates, this claim requires still further development before being readjudicated, so the Board in turn is remanding it to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately readjudicating - this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In the March 2014 JMR, the parties agreed that, as to this claim of entitlement to service connection for a cervical spine disorder as secondary to the service-connected low back disability, the Board relied on an inadequate VA compensation examination and opinion.  Specifically, in a September 2010 VA opinion, the examiner had opined that the Veteran's cervical spine disorder was not related to his service-connected low back disability.  This opinion was inadequate, especially with regards to whether the Veteran's cervical spine disorder alternatively is being aggravated by his service-connected low back disability.  Therefore, a new VA compensation examination should be provided on remand for this necessary additional medical comment.

All more recent treatment records, if relevant, also should be obtained on remand and considered.

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file the Veteran's treatment records from the Butler VA Medical Center dated since April 2010, as well as any other records he identifies as potentially relevant.

The amount of effort needed to be expended in obtaining all identified records depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a new VA compensation examination concerning the Veteran's cervical spine disorder.  All indicated tests and studies should be performed, and all findings set forth in detail.

After reviewing the claims file and examining the Veteran's cervical spine, the examiner is asked to determine whether the Veteran's service-connected low back disability, even if not necessarily causing the cervical spine disorder (as the prior September 2010 VA examiner concluded), is alternatively aggravating the cervical spine disorder.

That prior VA examiner only commented on causation, not also aggravation, and two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



